Exhibit 10.1

 

EXECUTION VERSION

 

JOINDER TO THE
CREDIT AGREEMENT

 

Dated as of June 15, 2012

 

JOINDER TO THE CREDIT AGREEMENT among GTAT CORPORATION, a Delaware corporation
(the “U.S. Borrower”), GT ADVANCED TECHNOLOGIES LIMITED, a company incorporated
under the laws of Hong Kong (the “Hong Kong Borrower”), GT ADVANCED TECHNOLOGIES
INC., a Delaware corporation (“Holdings”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as agent (the “Agent”)
for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrowers, the Lenders and the Agent have entered into a
Credit Agreement dated as of January 31, 2012 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Joinder have the
same meanings as specified in the Credit Agreement.

 

(2)           The U.S. Borrower has requested that the Additional Term Lenders
(as defined below) provide to the U.S. Borrower Additional Term Loans (as
defined below) pursuant to Section 2.13 of the Credit Agreement on the
Additional Term Loan Effective Date (as defined below) and on the effective date
of any subsequent Incremental Joinder Supplement (as defined below), in an
aggregate principal amount on the Additional Term Loan Effective Date of
$30,000,000 plus additional amounts pursuant to Incremental Joinder Supplements
not to exceed an additional $45,000,000 in the aggregate, having substantially
identical terms with, and having the same rights and obligations under the
Credit Agreement as, the outstanding Term Loans.

 

SECTION 1.           The Credit Agreement is, effective as of the date hereof 
and subject to the satisfaction of the conditions precedent set forth in
Section 3, hereby amended as follows:

 

(a)           Section 1.01 of the Credit Agreement is hereby amended by
inserting the following defined terms in the appropriate alphabetical positions:

 

“Additional Term Borrowing” means a borrowing pursuant to
Section 2.01(a)(ii) consisting of Additional Term Loans of the same Type made by
the Additional Term Lenders and, in the case of Eurodollar Rate Loans, having
the same Interest Period.

 

--------------------------------------------------------------------------------


 

“Additional Term Commitment” means, as to each Additional Term Lender, its
obligation to make Additional Term Loans pursuant to Section 2.01(a)(ii) in an
aggregate principal amount not to exceed (a) in the case of each Additional Term
Lender that is an Additional Term Lender on the Additional Term Loan Effective
Date, the amount set forth opposite such Lender’s name on Schedule
2.01(a)(ii) under the caption “Additional Term Commitment” in respect of such
Additional Term Borrowing and (b) in the case of any Additional Term Lender that
becomes a Additional Term Lender after the Additional Term Loan Effective Date,
the amount specified (i) in any Incremental Joinder Supplement or (ii) in the
Assignment and Acceptance pursuant to which such Additional Term Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

 

“Additional Term Facility” means, at any time, (a) on or prior to the Additional
Term Loan Effective Date or the effective date of any Incremental Joinder
Supplement, the aggregate amount of the Additional Term Commitments at such time
and (b) thereafter, the aggregate principal amount of the Additional Term Loans
of all Additional Term Lenders outstanding at such time. For the avoidance of
doubt, any Additional Term Facility shall constitute a portion of the Term Loan
Facility hereunder.

 

“Additional Term Lender” means, at any time, any Lender that has an Additional
Term Commitment or an Additional Term Loan at such time.

 

“Additional Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).  For
the avoidance of doubt, each Additional Term Loan shall constitute a Term Loan
hereunder.

 

“Additional Term Loan Effective Date” means the date of satisfaction of the
conditions precedent to effectiveness set forth in Section 3 of Joinder No. 1 to
this Agreement.

 

“Joinder No. 1” means the Joinder to this Agreement, dated as of June     ,
2012, among Holdings, each Borrower, the Additional Term Lenders party thereto
and the Administrative Agent.

 

“Incremental Joinder Supplement” means a Supplement to Joinder No. 1 executed by
one or more Additional Term Lenders, Holdings, each Borrower and the
Administrative Agent pursuant to which an Additional Term Lender agrees to make
Additional Term Loans pursuant to Section 2.01(a)(ii) on identical terms to
those contemplated for the Additional Term Loans made under Joinder No. 1 (and
which will provide for an updated, replacement schedule to the one set forth in
Section 2.07(a) reflecting the addition of such Additional Term Loans made
pursuant to such Incremental Joinder Supplement).

 

(b)           Section 1.01 of the Credit Agreement is further amended as
follows:

 

(i)             The definition of “Facility” is amended by inserting at the end
thereof immediately after the period the following sentence: “For the avoidance
of doubt, any Additional Term Facility shall constitute a portion of the Term
Loan Facility hereunder.”

 

--------------------------------------------------------------------------------


 

(ii)            The definition of “Loan Documents” is amended by inserting at
the end thereof immediately before the period the phrase “(l) Joinder No. 1 and
(m) each Incremental Joinder Supplement”.

 

(iii)           The definition of “Term Borrowing” is amended by inserting at
the end thereof immediately after the period the following sentence: “For the
avoidance of doubt, any Additional Term Borrowing shall constitute a Term
Borrowing hereunder.”

 

(iv)           The definition of “Term Lender” is amended by inserting after the
phrase “holds Term Loans at such time” the following: “and (c) any Additional
Term Lender”.

 

(v)            The definition of “Term Loan” is amended by inserting at the end
thereof immediately before the period the phrase “or any Additional Term
Facility.”

 

(c)           Section 2.01(a) of the Credit Agreement is hereby amended by
inserting the number “(i)” in front of the heading “The Term Borrowing” and
inserting the following clause (ii) at the end of such Section to read as
follows:

 

(i)            (ii) Additional Term Borrowings.  Subject to the terms and
conditions set forth herein, (a) each Additional Term Lender that is an
Additional Term Lender on the Additional Term Loan Effective Date severally
agrees to make a single loan in Dollars to the U.S. Borrower on the Additional
Term Loan Effective Date in an amount not to exceed such Additional Term
Lender’s Additional Term Commitment; and  (b) any Additional Term Lender that
becomes an Additional Term Lender after the Additional Term Loan Effective Date
agrees to make a loan in Dollars to the U.S. Borrower on the date specified in
the Incremental Joinder Supplement executed by such Lender in an amount not to
exceed such Additional Term Lender’s Additional Term Commitment. Each Additional
Term Borrowing shall consist of Additional Term Loans made by the Additional
Term Lenders in accordance with the prior sentence.  Amounts borrowed under this
Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed.  Additional
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.”

 

(d)           Section 2.05(b)(v) is amended by inserting after the phrase “Term
Loan Facility” where it appears in clause “first” thereof the phrase “and the
Additional Term Facility, on a pro rata basis,”.

 

(e)           Section 2.06(b) is amended by inserting at the end thereof the
following new Section 2.06(b)(iii):

 

“(iii) Each Additional Term Commitment shall be automatically and permanently
reduced to zero on the date of the funding of applicable Additional Term
Borrowing”.

 

(f)            Section 2.07(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

Date

 

Term Loan

 

June 30, 2012

 

$

1,312,500

 

September 30, 2012

 

$

1,312,500

 

December 31, 2012

 

$

1,312,500

 

March 31, 2013

 

$

1,312,500

 

June 30, 2013

 

$

1,312,500

 

September 30, 2013

 

$

1,312,500

 

December 31, 2013

 

$

1,312,500

 

March 31, 2014

 

$

1,312,500

 

June 30, 2014

 

$

2,625,000

 

September 30, 2014

 

$

2,625,000

 

December 31, 2014

 

$

2,625,000

 

March 31, 2015

 

$

2,625,000

 

June 30, 2015

 

$

2,625,000

 

September 30, 2015

 

$

2,625,000

 

December 31, 2015

 

$

2,625,000

 

Fourth Anniversary of the Closing Date

 

$

76,125,000

 

 

(f)            Schedule 2.01(a)(ii) is hereby added to the Credit Agreement in
the form of the schedule set forth and attached as Exhibit A to Joinder No. 1.

 

(g)           A new Section 6.19 is hereby added to the Credit Agreement
immediately after Section 6.18, to read as follows:

 

“6.19       Real Estate Deliverables.  Deliver to the Administrative Agent no
later than August 31, 2012 (subject to extension in the sole discretion of the
Administrative Agent):

 

(a) Evidence reasonably satisfactory to the Administrative Agent that an
amendment (the “Mortgage Amendment”) to the Mortgage has been duly executed,
acknowledged and delivered in a form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary or desirable in order to continue a valid first and subsisting Lien on
the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid; and

 

(b) With respect to the Mortgage Amendment, fully paid date down and
modification endorsements to the existing American Land Title Association
insurance policy insuring the Mortgage in form and substance reasonably
satisfactory to the Administrative Agent.”

 

SECTION 2.           Additional Term Lenders.  Each Person that executes a
signature page to this Joinder as an Additional Term Lender hereby acknowledges
that it is, from and after the Additional Term Loan Effective Date, an
“Additional Term Lender” for all purposes under the Credit Agreement and has all
of the rights and obligations of an Additional Term Lender under the Credit
Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

SECTION 3.           Conditions to Effectiveness of Sections 1 and 2.  Sections
1 and 2 of this Joinder shall become effective on the date when, and only when,
the following conditions shall have been satisfied (such date, the “Additional
Term Loan Effective Date”):

 

(a)           The Administrative Agent shall have received a counterpart
signature page of (1) this Joinder duly executed by (i) Holdings, (ii) the U.S.
Borrower, (iii) the Hong Kong Borrower, (iv) the Administrative Agent and
(v) each Additional Term Lender who is listed as having an Additional Term
Commitment on Exhibit A to this Joinder or, as to any of the foregoing parties,
written evidence reasonably satisfactory to the Administrative Agent that such
party has executed this Joinder and (2) the consent attached hereto (the
“Consent”) duly executed by each Grantor and Guarantor under the U.S. Security
Agreement dated January 31, 2012 and each Guarantor under U.S. Guaranty dated
January 31, 2012.

 

(b)           The Administrative Agent shall have received a certificate of
Holdings dated as of the Additional Term Loan Effective Date signed on behalf of
Holdings by a Responsible Officer of Holdings, certifying on behalf of Holdings
and each Borrower that, (1) the representations and warranties contained in
Article V of the Credit Agreement and in any other Loan Document, are true and
correct in all material respects (except that such representations and
warranties that are qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) on and as of the Additional Term Loan
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (except that such representations and warranties that
are qualified by materiality or Material Adverse Effect were true and correct in
all respects) as of such earlier date, and the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively, (2) no Default has
occurred and is continuing, or would result from the borrowing of the Additional
Term Loans or the application of the proceeds thereof and (3) after giving
effect to the occurrence of the Additional Term Loan Effective Date and the
borrowing of the Additional Term Loans, on a Pro Forma Basis, the Consolidated
Leverage Ratio shall be no greater than 1.50:1.00, determined on the basis of
the financial information most recently required to be delivered pursuant to
Section 6.01 (together with reasonably detailed supporting calculations).

 

(c)           The Administrative Agent shall have received a certified copy of
the resolutions of the Board of Directors or other governing body, as
applicable, of each Person that is a Loan Party (or duly authorized committee
thereof) authorizing this Joinder, the Additional Term Loans and the other
matters contemplated hereby.

 

(d)           The Administrative Agent shall have received a favorable opinion
of Ropes & Gray LLP, counsel to Holdings, the Borrowers and the other Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e)           Each Additional Term Lender shall have received, if requested at
least two Business Days in advance of the Additional Term Loan Effective Date, a
Term Note in connection with the Additional Term Loans, payable to the order of
such Additional Term

 

--------------------------------------------------------------------------------


 

Lender duly executed by the U.S. Borrower in substantially the form of
Exhibit C-1 to the Credit Agreement, as modified by this Joinder.

 

(f)            Holdings or the U.S. Borrower shall have paid (or substantially
concurrently with the satisfaction of the other conditions set forth herein, on
the Additional Term Loan Effective Date, shall be paying) to the Administrative
Agent for the account of each Additional Term Lender, upfront fees equal to
0.50% of the principal amount of such Additional Term Lender’s Additional Term
Commitment on the Additional Term Loan Effective Date.

 

(g)           Holdings or the U.S. Borrower shall have paid (or substantially
concurrently with the satisfaction of the other conditions set forth herein, on
the Additional Term Loan Effective Date, shall be paying) all fees set forth in
any fee or engagement letters executed by Holdings in favor of the Arranger and
all reasonable and documented out-of-pocket expenses (including the reasonable
and documented fees and expenses of Shearman & Sterling LLP) incurred by the
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as lead arranger, and the
Administrative Agent in connection with the preparation, negotiation and
execution of this Joinder.

 

SECTION 4.           Representations and Warranties of the Borrower.  Each of
Holdings and each Borrower represents and warrants as follows:

 

(a)                   The execution, delivery and performance by each Loan Party
of this Joinder and by each Loan Party signatory to the Consent has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than a Lien permitted under the Credit
Agreement) under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any applicable
Law, except with respect to any breach or contravention or payment or creation
of Liens referred to in clause (ii) or any violation of applicable Law referred
to in clause (iii), to the extent that such conflict, breach, contravention,
payment, creation of Lien or violation could not reasonably be expected to have
a Material Adverse Effect.

 

(b)                   No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Joinder and the
Consent, except for (i) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, (ii) filings with the SEC, including a Current
Report on Form 8-K, and (iii) those other approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

(c)                   Both this Joinder and the Consent have been duly executed
and delivered by each Loan Party that is party hereto and thereto,
respectively.  This Joinder, the

 

--------------------------------------------------------------------------------


 

Consent and each of the other Loan Documents, as amended hereby, constitute a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party hereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity.

 

SECTION 5.           Reference to and Effect on the Loan Documents.  (a)  On and
after the effectiveness of this Joinder, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Joinder.

 

(b)   The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Joinder, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case as amended by this
Joinder.

 

(c)   The execution, delivery and effectiveness of this Joinder shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents

 

SECTION 6.           Costs, Expenses  The U.S. Borrower agrees to pay on demand
all reasonable and documented costs and expenses of the Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Joinder and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable and
documented fees and expenses of counsel for the Agent) in accordance with the
terms of Section 11.04 of the Credit Agreement.

 

SECTION 7.           Execution in Counterparts.  This Joinder may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Joinder by telecopier or electronic mail shall be effective as delivery of a
manually executed counterpart of this Joinder.

 

SECTION 8.           Governing Law.  This Joinder shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

GT ADVANCED TECHNOLOGIES, INC., as Holdings

 

 

 

 

By

/s/Thomas Gutierrez

 

 

 

 

 

Name: Thomas Gutierrez

 

 

President and Chief Executive Officer

 

 

 

 

GTAT CORPORATION, as U.S. Borrower

 

 

 

 

By

/s/Thomas Gutierrez

 

 

 

 

 

Name: Thomas Gutierrez

 

 

Title: President and Chief Executive Officer

 

 

 

 

GT ADVANCED TECHNOLOGIES LIMITED, as Hong Kong Borrower

 

 

 

 

By

/s/Thomas Gutierrez

 

 

 

 

 

Name: Thomas Gutierrez

 

 

Title: Director

 

 

 

 

Dire

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent and as Lender

 

 

 

 

By

/s/Douglas M. Ingram

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK N.A., as an Additional Term Lender

 

 

 

 

 

 

 

 

 

 

BY:

 [Illegible]

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of June     , 2012

 

The undersigned, as Grantors and Guarantors under the U.S. Security Agreement
dated January 31, 2012 (the “Security Agreement”) and as Guarantor under U.S.
Guaranty dated January 31, 2012 (collectively, the “Guaranty”) in favor of the
Agent for its benefit and the benefit of the Lenders parties to the Credit
Agreement referred to in the foregoing Joinder, hereby consents to such Joinder
and hereby confirms and agrees that (a) notwithstanding the effectiveness of
such Joinder, each of the Security Agreement to which such Grantor is a party
and the Guaranty to which such Guarantor is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of such Joinder, each
reference in the Security Agreement and the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Joinder, and (b) the Collateral
Documents to which such Grantor is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of the applicable Secured
Obligations (in each case, as defined therein).  Notwithstanding anything to the
contrary herein, for the avoidance of doubt, no security, guaranties or similar
interest shall be granted in the assets of or by any Excluded Subsidiary with
respect to the U.S. Borrower, which security, guaranties or similar interest
guarantees or supports any Obligation of the U.S. Borrower.

 

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

GTAT CORPORATION

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GT CRYSTAL SYSTEMS, LLC

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

GT EQUIPMENT HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President

 

 

 

 

 

 

 

LINDBERGH ACQUISITION CORP

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President

 

 

 

 

 

 

 

GT ADVANCED CZ LLC

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

Additional Term

 

Lenders

 

Loan Committments

 

Sovereign Bank, N.A.

 

$

30,000,000

 

 

--------------------------------------------------------------------------------

 